DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                              
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.
 
Response to Amendment
The amendments filed November 24, 2020 have been entered. Claims 1-7, 9-12, 14-16, and 18-20 are currently pending. Claims 1, 4 and 12. Claims 8, 13, and 17 were previously canceled. The 35 U.S.C § 112(b) rejections have been overcome by amendment.

Response to Arguments
Applicant’s arguments filed November 24, 2020, with respect to claims 1 and 12 have been fully considered and are not persuasive.
completely enrobes at least portions of fibers of the nonwoven web material”. The Examiner respectfully disagrees Bradg disclosed fibers (presumed to be loose ie not attached to a web) intermixed with the foam. The foam has different pores in defined regions. Nguyen teaches a nonwoven web material with fibers that are enclosed or surrounded and thereby enrobed in foam. Nguyen states the web of fibers prevent shifting thereby providing improve absorbency.

Claim Interpretation
Claims 1 and 12 have been amended to require “…wherein the open-cell foam in at least one of the first and second regions completely enrobes at least portions of fibers of the nonwoven web material…” this newly added limitation requires complete enrobement by foam of a portion of the fiber. The limitation does not require the full fiber to be enrobed only at least a portion of the fiber within the first or second or both regions of foam.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bragd et al. US 8143472 (hereafter referred to as Bragd) in view of Nguyen US 5175046.

With regards to claim 1, Bragd discloses a heterogonous mass with a longitudinal, lateral, and vertical axis (see figure 3 and 4 for 3D structure thereby having the above axis inherently).  Bragd discloses a heterogeneous foam (Col. 2 lines 48-62 disclose how the foam is formed with fibers (cotton) added to the foam mixture thereby being enrobed by the fibers and forming a heterogonous mixture). Bragd discloses the heterogeneous mass having a first and second region (elements 2-4, figure 2, the regions encompass the different pore sizes) and also having at least three pore sizes, with two pore-sizes present in the first and second region (see different sized circles which represent the pores in figure 2, and Col. 2 lines 31-36). 
Bragd fails to disclose the fibers form a nonwoven web and the fibers of the web are completely enrobed in at least one region of foam.

It would have been obvious to one of ordinary skill in the art before the effective filling date to have replaced the presumed loose non-web formed fibers of Bragd with the web formed fibers of Nguyen in order to provide improved absorbency and flexibility and prevent the fibers from shifting out of place as taught by Nguyen (Col.1 lines 5-30). 

claims 2 and 4, Bragd discloses three distinct zones which show the pore-size ranges vertically arranged (Figure 2 shows three different layers indicated by markers 2-4, which are stacked in a vertical manner). 

With regards to claim 3, Bragd discloses the pore size ranges do not overlap (see Figure 2 and Col. lines 35-36 which state the layer or regions have different pore sizes ie they do not overlap.)

With regards to claim 5 Bragd fails to explicitly disclose that the second end pore size are a multiple of the first end pore size; however, the pore sizes are different per Col. 2 line 35-36 therefor the size different between pores will inherently be a multiple of each other.

With regards to claim 6, Bragd fails to disclose that the heterogeneous mass comprises between about 5% and about 99% of discrete open-cell foam pieces for a fixed volume. However, Bragd discloses that the foam also includes cotton fibers and void spaces due the pores; therefore the foam will not account for 100% of any given space. The pore size effects the absorbency (col. 3 lines 14-26) thus being a result effective variable. 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)) and “the proportions are so close that prima facie one skilled in the art would have expected 

With regards to claim 10, Bragd discloses a plurality of foam pieces or layers that are along an axis (Figure 2 and Col. 2 lines 35-36, which discloses three different layers (2-4) integrated together). 

With regards to claim 11, Bragd discloses the foam may be used within an absorbent article (abstract).
 
Claims 7, 9, 12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bragd et al. US 8143472 (hereafter referred to as Bragd) in view of Nguyen US 5175046 and in further view of DesMarais et al. (here after referred to as DesMarais) US 5260345.

With regards to claim 7, Bragd and Nguyen fail to disclose the first pore size are between 100 nanometers and 5000 microns. 

 DesMarais teaches a HIPE foam with different pore sizes thereby making it heterogeneous and that the foam may be used in an absorbent article thereby being in the same field of endeavor (Col. 4 lines 38-41 and Col. 10 line 65- Col. 11 line 5). DesMarais teaches the pore size may range from 5 to 100 microns (Col. 10 line 45- Col. 11 line 5, which teaches a range of pore sizes and that the article may have discrete pore sizes in different region) thereby meeting the claim limitation by falling within the claimed range and resulting in “a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

It would have been obvious to one of ordinary skill in the art before the effective filing date to have formed the pores size within the polymeric foam of Bragd according the dimensions provided by DesMarais in order to provide improved absorption and fluid distribution since the Bragd discloses that these properties are affected by the pore size. 


With regards to claims 9 and 18, Bragd and Nguyen fail to disclose that the open-cell foam pieces found in the first and second regions comprise HIPE foam. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the polymeric foam of Bragd with the polymeric HIPE foam of DesMaraisin order to take advantage of the improved absorption and fluid distribution properties of the HIPE foam.

With regards to claim 12, Bragd discloses a heterogeneous mass of foam and cotton (Col. 2 lines 48-62 disclose how the foam is formed with fibers (cotton) added to the foam mixture thereby being enrobed by the foam and forming a heterogonous mixture). Bragd discloses the heterogeneous mass having a first and second region (elements 2-4, figure 2, the regions encompass the different pore sizes) and also having at least three pore sizes, with two pore-sizes present in the first and second region (see different sized circles which represent the pores in figure 2, and Col. 2 lines 31-36).
Bragd fails to disclose the fibers form a nonwoven web and the fibers of the web are completely enrobed in at least one region of foam.
Nguyen teaches a heterogeneous foam there by being in the same field of endeavor as Bragd. Nguyen teaches a multi-layered absorbent core thereby being heterogeneous comprising at least a layer of fibrous nonwoven web material (Figure 1 elements 16 and 12, and claim 5 which allows for the support layer to be an open-cell 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have replaced the presumed loose non-web formed fibers of Bragd with the web formed fibers of Nguyen in order to provider improved absorbency and flexibility and prevent the fibers from shifting out of place as taught by Nguyen (Col.1 lines 5-30).
Bragd and Nguyen fail to disclose the first pore size is 0.1 to 100 microns and the second pore size is 200 to 5000 microns.
DesMarais teaches a HIPE foam with different pore sizes thereby making it heterogeneous and that the foam may be used in an absorbent article thereby being in the same field of endeavor (Col. 4 lines 38-41 and Col. 10 line 65- Col. 11 line 5). DesMarais teaches the pore size may range from 5 to 100 microns (Col. 10 line 45- Col. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have formed the pores size within the polymeric foam of Bragd according the dimensions provided by DesMarais in order to provide improved absorption and fluid distribution since the Bragd discloses that these properties are affected by the pore size. 
Both Bradg, Nguyen, and DesMarais fail to disclose the second pore size is 200 to 5000 microns.
Bragd  however does teach the gradation of large to small pores and different sizes allows for improved absorption and fluid transfer (Col. 3 lines 14- 26), thus motivating those skilled in the art at the time of invention to vary the pore sizes in the foams in order to achieve the desirable absorbency. DesMarais teaches a preferred range 5 to 100 microns. Therefore knowing that the pore size can be changed depending on absorption and fluid distribution needs the pore size would be become a result effective variable to be modified as needed.
It would have been obvious to one of ordinary skill in the art at the time of invention to have adapted the pore size as needed base on the fluid absorption needed since both Bragd and DesMarais teach and support that the pore size effects 

With regards to claim 14, Bragd discloses the pore-size gradates along the vertical axis (Figure 2 shows three different layers indicated by markers 2-4, which are stacked in a vertical manner).  

With regards to claim 15, Bradg and Nguyen fail to disclose the second pore size is three time larger than the first pore size.
Bragd  however does teach the gradation of large to small pores and different sizes allows for improved absorption and fluid transfer (Col. 3 lines 14- 26), thus motivating those skilled in the art at the time of invention to vary the pore sizes in the foams in order to achieve the desirable absorbency.
DesMarais teaches a HIPE foam with different pore sizes thereby making it heterogeneous and that the foam may be used in an absorbent article thereby being in the same field of endeavor (Col. 4 lines 38-41 and Col. 10 line 65- Col. 11 line 5). DesMarais teaches the pore size may range from 5 to 100 microns (Col. 10 line 45- Col. 11 line 5, which teaches a range of pore sizes and that the article may have discrete 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have formed the pores size within the polymeric foam of Bragd according the dimensions provided by DesMarais in order to provide improved absorption and fluid distribution since the Bragd discloses that these properties are affected by the pore size. 

With regards to claim 16, Bragd and Nguyen fail to disclose that the heterogeneous mass comprises between about 5% and about 99% of discrete open-cell foam pieces for a fixed volume. However, Bragd discloses that the foam also includes cotton fibers and void spaces due the pores; therefore the foam will not account for 100% of any given space. The pore size effects the absorbency (col. 3 lines 14-26) thus being a result effective variable. 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)) and “the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.” (Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997)). Since the pore size can vary the amount of space the foam actually fills would be a result affected variable. Additionally since there’s an additive to the foam the amount of foam will be further reduced. It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the 

With regards to claim 19, Bradg discloses the heterogeneous mass comprises a plurality of discrete open-cell foam pieces (or layers) that are profiled along an axis of the heterogeneous mass (Col. 2 line 31-36 disclose that layers of foam maybe layered to form an absorbent structure). 

With regard to claim 20, Bradg discloses the foam mass may be used in an absorbent article (abstract).  
                                                                                                                                                                          
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6657101 B1 discloses a heterogeneous foam with enrobed fibers and various pore sizes; however, while the fibers maybe crossed-linked it is not clear if they form a non-woven web (see cols 3-4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781